Plaintiff in error was convicted before a justice of the peace on a complaint of unlawfully allowing chickens to run at large in the town of Delaware, contrary to the ordinance of said town. On appeal to the county court the trial resulted in a verdict of guilty. Plaintiff in error was sentenced to pay a fine of $15 and costs. The judgment and sentence was entered October 23, 1925. An appeal was taken by filing in this court December 23, *Page 335 
1925, a case-made. On September 20, 1926, petition in error was filed.
No brief has been filed, and no appearance made on behalf of the plaintiff in error in this court.
In cases of this kind, involving appeals for violations of city or town ordinances, we do not consider it the duty of this court to examine the record where no brief has been filed.
It appearing that the appeal herein has been abandoned, the same is dismissed and cause remanded to the lower court.